712 N.W.2d 467 (2006)
474 Mich. 1132
MEDALIST GOLF CLUB, L.L.C., f/k/a Medalist Golf Practice Facility, L.L.C., Plaintiff-Appellant,
v.
BANK ONE OF MICHIGAN, f/k/a NBD Bank, a Michigan Banking Corporation, Defendant-Appellee.
Docket No. 129608(66). COA No. 257625.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the motion for reconsideration of this Court's order of January 30, 2006 is considered, and it is *468 DENIED, because it does not appear that the order was entered erroneously.